     Case
      Case1:08-cv-10934-LAP
           1:08-cv-10934-LAP Document
                              Document2291-1
                                       2292 Filed
                                             Filed07/08/20
                                                   07/06/20 Page
                                                             Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - X
                                    :
IN RE: 650 FIFTH AVENUE AND         :           08 Civ. 10934 (LAP)
RELATED PROPERTIES                  :
                                    :                [PROPOSED]
                                    :                   ORDER
                                    :
- - - - - - - - - - - - - - - - - - X

LORETTA A. PRESKA, Senior United States District Judge:

     Having considered the arguments raised by the parties in

their letters dated June 15, 2020 (dkt. no. 2282), June 18, 2020

(dkt. no. 2283), and June 19, 2020 (dkt. no. 2285), and at the

telephonic conference held on June 25, 2020, the Court concludes

as follows:

     1.    The Court’s Memorandum and Order dated June 4, 2020

(dkt. no. 2276) is clarified as follows: the Government’s motion

for a stay pending appeal (dkt. No. 2253) is GRANTED as to the

Court’s February 13, 2020 Order (dkt. no. 2191) and March 2,

2020 Opinion and Order (dkt. no. 2197), which Orders are STAYED.

The stay does not apply to any other aspect of these related

proceedings, including the proceedings in the attachment and

execution actions.1




1 1:09-cv-00166-LAP, 1:09-cv-00553-LAP, 1:09-cv-00564-LAP, 1:09-
cv-04614-LAP, 1:10-cv-01627-LAP, 1:11-cv-03761-LAP, 1:12-mc-
00022-LAP, 1:12-mc-00021-LAP, 1:12-mc-00020-LAP, 1:12-mc-00019-
LAP, 1:13-mc-00071-LAP, 1:09-cv-00165-LAP, 1:13-cv-01825-LAP,
1:19-cv-11083-LAP, 1:13-cv-01848-LAP, 1:19-cv-11073-LAP, 1:19-
cv-11075-LAP, 1:19-cv-11076-LAP, 1:19-cv-11077-LAP, 1:19-cv-
    Case
     Case1:08-cv-10934-LAP
          1:08-cv-10934-LAP Document
                             Document2291-1
                                      2292 Filed
                                            Filed07/08/20
                                                  07/06/20 Page
                                                            Page22ofof33



     2.   The Court will consider the Government’s application

for a restraining order (dkt. nos. 2200 & 2201), Claimants Alavi

Foundation and 650 Fifth Avenue Company’s oppositions thereto

(dkt. nos. 2205 & 2206) and the Government’s papers in reply

(dkt. nos. 2214 & 2215), pursuant to 18 U.S.C.

§ 985(d)(1)(B)(i).

     3.   Notice of the Government’s application has been served

on the 650 Fifth Avenue Company, the owner of 650 Fifth Avenue,

New York, New York (the “Property”). Unless counsel for 650

Fifth Avenue Company files a notice that it waives the

requirement that notice be posted on the Property, the

Government will cause notice of the application for the

restraining order to be posted on the Property no later than

July 21, 2020.

     4.   No later than July 14, 2020, counsel for Claimants

will advise the Court and the parties of (a) what witness(es)

Claimants intend to call at an evidentiary hearing on the

application, and (b) what factual issues the testimony of each

witness will address.

     5.   No later than July 21, 2020, counsel for the

Government will respond and identify (a) what witness(es), if

any, it intends to call at an evidentiary hearing on the



11078-LAP, 1:19-cv-11079-LAP, 1:19-cv-11080-LAP, 1:19-cv-11081-
LAP, and 1:19-cv-11082-LAP.


                                     2
    Case
     Case1:08-cv-10934-LAP
          1:08-cv-10934-LAP Document
                             Document2291-1
                                      2292 Filed
                                            Filed07/08/20
                                                  07/06/20 Page
                                                            Page33ofof33



application, and (b) what factual issues the testimony of each

witness will address.

     6.   The Court will then schedule a hearing for oral

argument or evidentiary proceedings.

     SO ORDERED.

Dated:    New York, New York
                8
          July ___, 2020

                            _________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                     3
